Case 5:20-cv-00042-RWS-CMC Document 20 Filed 09/24/20 Page 1 of 5 PageID #: 120




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  VERNON LEANDIS CHARLES,                          §
                                                   §
                                                   §   CIVIL ACTION NO. 5:20-CV-00042-RWS-CMC
                 Plaintiff,                        §
                                                   §
  v.                                               §
                                                   §
  IGNACIO CASTRO, ET AL.,                          §
                                                   §
                 Defendants.                       §

                                              ORDER

          Plaintiff Vernon Charles, an inmate of the Texas Department of Criminal Justice,

   Correctional Institutions Division proceeding pro se, filed this civil rights lawsuit under 42

   U.S.C. § 1983 complaining of alleged violations of his constitutional rights. This Court referred

   the case to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

   Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

   Magistrate Judges.

                                          BACKGROUND

          On April 15, 2020, Plaintiff was ordered to pay an initial partial filing fee of $19.00, in

   accordance with 28 U.S.C. § 1915(b). Docket No. 9. In response, Plaintiff sent back to the

   Court a copy of the order, on which he had written the following:

          Accepted for value and honor exempt from levy. For my remedy, release of the
          proceeds, products, accounts, and fixtures in the order(s) to me immediately, in
          the [sic] accordance with the public policy, House Joint Resolution 192 and UCC
          1-104 and UCC 10-104. Exemption ID no. [omitted]. UCC contract trust no.
          [omitted]. Value $350.00.

   Docket No. 12 at 1. He did not comply with the order, nor show any other cause for his failure

   to do so beyond what he wrote on the order. After review of the record, the Magistrate Judge
Case 5:20-cv-00042-RWS-CMC Document 20 Filed 09/24/20 Page 2 of 5 PageID #: 121




   issued a Report recommending the lawsuit be dismissed without prejudice for failure to

   prosecute or to obey an order of the court. Docket No. 15. The Magistrate Judge stated House

   Joint Resolution 192, now codified in 31 U.S.C. §5118(d), states obligations requiring

   repayment in gold and issued after October of 1977 are satisfiable by U.S. coin or currency that is

   legal tender at the time of repayment, a statute which has no bearing on Plaintiff’s obligation to

   pay the filing fee for his lawsuit. Id. at 2. The Magistrate Judge further determined that

   Plaintiff’s handwritten statement had no legal significance and did not offer any valid

   justification for the failure to pay the statutory initial partial filing fee. Id. Because Plaintiff did

   not pay the initial partial filing fee as directed, the Magistrate Judge recommended the lawsuit be

   dismissed without prejudice. Id. at 3–4.

                                              OBJECTIONS

           In his objections to the Magistrate Judge’s Report, Plaintiff stated he “attempted to

   discharge the full $350.00 filing fee by issuing a Bill of Exchange, paid to the order of David

   O’Toole and paying the same to the United States Treasury against the $350.00 obligation of

   THE UNITED STATES to that part of the Public Debt due Principal and discharge said $350.00

   to UNITED STATES DISTRICT COURT.” Docket No. 18 at 1. Plaintiff cites a 1939 Supreme

   Court case called Guaranty Trust Co. of New York v. Henwood, 307 U.S. 247 (1939), in which

   the Supreme Court held that under the Joint Resolution of June 5, 1933, bondholders of a

   railroad which had been reorganized in bankruptcy could not demand repayment of their bonds

   in Dutch currency, but instead the bonds were dischargeable in current United States legal tender.

   Docket No. 18 at 1.

           Plaintiff argues that since October 27, 1977, there is no requirement of repayment in legal

   tender since legal tender was not loaned and repayment need only be made in equivalent kind,




                                                Page 2 of 5
Case 5:20-cv-00042-RWS-CMC Document 20 Filed 09/24/20 Page 3 of 5 PageID #: 122




   this being a negotiable instrument representing credit, such as an international bill of exchange.

   Id. Thus, he says “there is nothing to pay with in a common law, Article VII [sic] Court with

   an Article III judge.” Id. He claims that Federal Reserve Notes have no substance and are

   “unredeemable,” and thus are not lawful money and cannot be used to pay. Id. at 2.

           Plaintiff next argues that the sovereign authority of the United States was dissolved by

   the Emergency Banking Act of March 9, 1933, and the receivers of the United States bankruptcy

   are the international bankers through the United Nations, the World Bank, and the International

   Monetary Fund. Id. He contends that all U.S. Government officers are operating “within a de

   facto status in name only under Emergency War Powers.” Id. Plaintiff concludes by stating:

           I accepted for value and consideration what the United States offered me as
           evidence of an obligation it has to me as a beneficiary; as well as consideration
           offered on the instrument that is being transferred to me through the U.S. citizen
           I represent [sic]. Therefore, such notes, issued against these obligations of the
           United States to that part of the public debt due its principals and sureties are
           required by law to be accepted as legal tender of payment for all debts, public and
           private, and are defined in law as obligations of the United States, on the same
           par and category as Federal Reserve Notes and other currency and legal tender
           obligations.”

   Id.

                                             DISCUSSION

           The Magistrate Judge correctly determined that Plaintiff’s assertions lack legal

   significance. Plaintiff’s purported “bill of exchange” is a document of his own creation and has

   no value, and thus cannot be used to satisfy the statutory filing fee obligation. See, e.g., Williams

   v. Georgia Department of Corrections, Civil Action No. 6:17-cv-150, 2018 WL 1187555 (S.D.

   Ga., March 7, 2018) (dismissing case for failure to pay the filing fee when petitioner submitted

   an “international bill of exchange” asserting an “exemption as principal for full settlement and

   disclosure of escrow”); Emanuel v. United States, Civil Action No. 6:12-cv-1482, 2013 WL

   117892 (M.D. Fla., January 9, 2013) (refusing to accept appellant’s “international bill of


                                               Page 3 of 5
Case 5:20-cv-00042-RWS-CMC Document 20 Filed 09/24/20 Page 4 of 5 PageID #: 123




   exchange commercial attachment” in satisfaction of the appellate filing fee). His claim that

   Federal Reserve Notes are not legal tender is contradicted by 31 U.S.C. § 5103, which says that

   United States coins and currency, including Federal Reserve notes and circulating notes of

   Federal Reserve banks and national banks, are legal tender for all debts, public charges, taxes,

   and dues.

           Plaintiff’s contention that the United States is in bankruptcy with “international

   bankers” as the receivers has been uniformly rejected by the courts, and does not provide a valid

   basis for his failure to pay the filing fee in any event. See, e.g., United States v. Getzschman,

   81 F.App’x 619, 620 (8th Cir. 2003); United States v. Fritz, Civil Action No. SA-12-CA-550,

   2013 WL 121085(W.D.Tex., August 7, 2013), Report adopted at 2014 WL 12537176

   (W.D.Tex., February 24, 2014), aff’d 608 F.App’x 259 (5th Cir. 2015). Accordingly, Plaintiff’s

   objections are without merit.

           Together with his objections, Plaintiff submitted a “notice to challenge jurisdiction,”

   demanding to know if the Court is operating under common law, equity, admiralty/maritime,

   or statutory jurisdiction. As an Article III court, this Court has “original jurisdiction of all civil

   actions arising under the Constitution, laws, or treaties of the United States,” as per 28 U.S.C.

   § 1331. Plaintiff begins his lawsuit by stating it is a civil action authorized by 42 U.S.C. § 1983

   to redress rights secured by the Constitution of the United States and that the “Eastern District

   of Texarkana [sic]” is an appropriate venue. Docket No. 1 at 1. Plaintiff’s original complaint

   thus makes clear that this Court has jurisdiction over his claims.

           Nearly a week after filing his objections, Plaintiff also filed a “Memorandum with

   Points and Authorities in Support” of his objections on September 14, 2020. Docket No. 19.

   Aside from being filed outside of the prescribed period, Plaintiff’s memorandum largely




                                               Page 4 of 5
Case 5:20-cv-00042-RWS-CMC Document 20 Filed 09/24/20 Page 5 of 5 PageID #: 124




   rehashes arguments made in his response, objections, and notice to challenge jurisdiction, and

   is likewise without merit. See Docket Nos. 12, 17, 18; 28 U.S.C. § 636(b)(1)(C).

             The Court has conducted a careful de novo review of those portions of the Magistrate

   Judge’s proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C.

   § 636(b)(1) (district judge shall “make a de novo determination of those portions of the report

   or specified proposed findings or recommendations to which objection is made.”) Upon such

   de novo review, the Court has determined the Report of the Magistrate Judge is correct and the

   Plaintiff’s objections are without merit. It is accordingly
      .      ORDERED that the Plaintiff’s objections are OVERRULED and the Report of the

   Magistrate Judge (Docket No. 15) is ADOPTED as the opinion of the District Court. It is

   further

             ORDERED that the above-styled civil action is DISMISSED WITHOUT

   PREJUDICE for failure to prosecute or to obey an order of the Court. It is further

             ORDERED that any and all motions which may be pending in this civil action are

   hereby DENIED-AS-MOOT.

          So ORDERED and SIGNED this 24th day of September, 2020.




                                                                 ____________________________________
                                                                 ROBERT W. SCHROEDER III
                                                                 UNITED STATES DISTRICT JUDGE




                                              Page 5 of 5
